The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 18, 2014

                                        No. 04-14-00389-CR

                                      Paul Anthony GARCIA,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 216th Judicial District Court, Kendall County, Texas
                                      Trial Court No. 5397
                          Honorable N. Keith Williams, Judge Presiding

                                            O R D E R

         Appellant filed his notice of appeal on May 23, 2014. The clerk’s record was filed on July 3,
2014. The reporter’s record was originally due on July 7, 2014. The court reporter has filed a notice
of late reporter’s record stating that the reporter’s record has not been filed because appellant has
failed to request and designate the reporter’s record. TEX. R. APP. P. 34.6(b).

        It is therefore ORDERED that appellant provide written proof to this court within ten days
of the date of this order that the reporter’s record has been requested and designated and that either:
(1) the fee for preparing the reporter’s record has been paid or arrangements have been made to pay
the fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. See TEX. R. APP. P.
35.3(b).

         If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty (30) days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

                                                       _________________________________
                                                       Rebeca C. Martinez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 18th day of July, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court